Citation Nr: 1811506	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-23 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for degenerative disc disease (DDD) of the lumbar spine prior to July 14, 2010.

2.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) with mood disorder prior to August 19, 2014, and higher than 50 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from July 1995 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In October 2007, the RO continued a 20 percent rating for the Veteran's lumbar spine DDD.  In July 2008, the RO granted service connection for PTSD and assigned a 30 percent rating effective February 28, 2007.  In a September 2014 rating decision, the rating for PTSD was increased to 50 percent effective from August 19, 2014.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in May 2011.  The Board then remanded the matter for additional development in October 2011, May 2013, and May 2016.  In November 2016, the Board issued a decision which, in relevant part, denied a rating higher than 20 percent for lumbar spine DDD prior to July 14, 2010, and denied initial ratings for PTSD higher than 30 percent prior to August 19, 2014, and higher than 50 percent thereafter.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the matter back to the Board in October 2017 for action consistent with the terms of the JMR.

In December 2017, the Veteran waived his right to review of any recently obtained evidence by the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to February 23, 2009, lumbar spine DDD was manifested by forward flexion limited by pain to 30 degrees or less; from that date, lumbar spine DDD was manifested by forward flexion of 80 degrees.

2.  Prior to October 12, 2013, PTSD was manifested by depressed mood, chronic sleep impairment, mild memory loss, and competent medical assessments of mild or limited impairment; from that date, PTSD was manifested by persistent suicidal ideation, an inability to adapt to stressful circumstances, and assessments of marked or severe symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for lumbar spine DDD have been met prior to February 23, 2009; from that date, the criteria have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for an initial rating higher than 30 percent for PTSD have not been met prior to October 12, 2013; from that date, the criteria for a 70 percent rating have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings (the assignment of different disability ratings at different times over the life of the claim) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A.  Lumbar Spine

1.  Applicable Law

The Veteran's lumbar spine DDD is rated under Diagnostic Code 5242, which is part of the General Rating Formula for Diseases and Injuries of the Spine found in 38 C.F.R. § 4.71a.  He is currently assigned a 20 percent rating for the period prior to July 14, 2010.

The General Rating Formula provides that a higher 40 percent rating is assigned when forward flexion of the lumbar spine is 30 degrees or less, or where there is favorable ankylosis of the spine.  Generally, ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").

A 50 percent rating is assigned for unfavorable ankylosis of the lumbar spine.  Note (5) of the General Rating Formula states that, for VA compensation purposes, unfavorable ankylosis is a condition in which the thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.

2.  Evidence and Analysis

The Board finds that a 40 percent rating is warranted in this case for the period prior to February 23, 2009.  A May 2007 VA examination recorded forward flexion of 45 degrees, but with the onset of pain at 30 degrees on both initial and repetitive testing.  This satisfies the criteria for the 40 percent rating.  38 C.F.R. § 4.40 (a part of the musculoskeletal system that becomes painful on use must be regarded as seriously disabled); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The October 2017 JMR stated that the Board failed to discuss a January 2009 VA treatment record in its prior decision.  This treatment record shows that the Veteran presented to the emergency room with severe back pain, and that he was unable to complete range of motion testing due to his pain.  The Board has considered this evidence.  However, the 40 percent rating being assigned contemplates ankylosis, which equates to a fixation, or total lack of motion, of the lumbar spine.

The JMR also indicated that the Board did not discuss whether the January 2009 findings gave rise to an extraschedular rating.  Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this case, as discussed above, the Veteran's inability to perform range of motion testing is analogous to ankylosis of the spine, which is expressly contemplated by the rating schedule.  His spine condition is not manifested by any other symptoms which may fall outside the scope of the rating criteria.

At no point prior to February 23, 2009, does the evidence reflect any indications of unfavorable ankylosis as defined by the rating criteria.

From February 23, 2009, a rating higher than 20 percent is not warranted.  The VA examination conducted on that date noted forward flexion of 80 degrees with the onset of pain at 80 degrees.  These measurements were unchanged with repetitive testing, and there was no documented ankylosis.  These findings do not satisfy the criteria for a higher 40 percent rating.

As a final matter, the JMR stated that the Board should provide reasons and bases as to whether the examinations of record are adequate for rating purposes.  The May 2007 and February 2009 VA examinations both recorded measurements of forward flexion of the lumbar spine, to include the point at which pain had its onset.  To the extent that the Veteran reported flare-ups with activity, the VA examinations included repetitive testing.  The Veteran was also afforded the opportunity to provide a history regarding his condition.  Therefore, the examinations are adequate for the purpose of rating his lumbar spine disability.

The October 2017 JMR did not identify any other concerns specific to the lumbar spine claim.  Carter v. Shinseki, 26 Vet App. 534, 541 (2014) (a joint motion for remand, when drafted properly, identifies clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand), vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (2015).

B.  PTSD

1.  Applicable Law

The Veteran's PTSD with mood disorder is rated under Diagnostic Code 9411, which is part of the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.  He is assigned a 30 percent rating prior to August 19, 2014, and a 50 percent rating thereafter.

Under that formula, a 30 percent evaluation is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and normal conversation) due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent evaluation is warranted when the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.

Symptoms listed in the General Rating Formula serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  They are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 114 (Fed. Cir. 2013).

2.  Evidence and Analysis

The Board finds that a rating higher than 30 percent is not warranted prior to October 12, 2013.  During this period, the Veteran reported passive suicidal ideation during VA examinations in March 2008, September 2009, July 2010, and November 2011.  He also reported thoughts of harm towards his ex-girlfriend and former employer in July 2010.  While the Board acknowledges that these symptoms might be consistent with a 70 percent rating, the remainder of the evidence from this period reflects a much lower level of occupational and social impairment.  Other symptoms reported during this time, such as sleep impairment, depressed mood, mild memory loss (forgetting the PIN number on his debit card, forgetting to pick up his son at the bus stop) are all expressly contemplated by the assigned 30 percent rating.  He reported periods of social isolation and avoiding people, but also at times attending church with relatives or going bowling with friends.  

Significantly, even with the reports of suicidal ideation, the four VA examiners from this period all assessed the Veteran's PTSD as either resulting in mild or transient symptoms that decrease occupational function only during periods of significant stress, or resulting in generally satisfactory functioning with occasional decreases in work efficiency, consistent with the level of impairment for a 30 percent rating.

The October 2017 JMR stated that the Board did not address whether certain pieces of evidence warranted higher ratings.  This includes a May 2011 letter from a mental health therapist which noted that the Veteran struggled with nightmares, flashbacks, sleep disturbance, anxiety, worry, restlessness, paranoia, inability to trust, relationship discord, and impairment in job functioning.  The Board has considered this evidence, but finds that the symptoms being described are generally consistent with the 30 percent rating, which covers sleep impairment, anxiety, suspiciousness, and certain levels of social and occupational impairment.

The JMR also found that the Board did not address a September 2012 statement from the Veteran in which he reported experiencing three or more panic attacks per week.  The Board acknowledges this statement, but notes that VA records show the Veteran specifically sought treatment for a panic attacks in September 2011 and November 2011.  The November 2011 VA examination also recorded panic attacks as occurring weekly or less often.  The overall weight of the evidence is against a finding that panic attacks manifested during this period with a frequency consistent with the higher 50 percent rating.

From October 12, 2013, a rating of 70 percent is appropriate.  Private records from October 2013 documented homicidal and suicidal ideation, anger issues and a strong inability to handle stress.  The Veteran reported feeling as thought he was going to have a nervous breakdown on a weekly basis.  The treating physician noted that the Veteran's illness had caused his employment to be terminated due to aggressive behaviors, and caused difficulty with completing educational courses.

An August 2014 VA examination documented symptoms of anxiety, sleep impairment, disturbances in motivation and mood, and difficulty adapting to stressful circumstances.  The Veteran had recurrent suicidal ideation and thoughts of death.  The examiner noted that the Veteran kept exactly five mints lined up on his leg during the interview.

Subsequent VA records from November 2014, January 2015, March 2015, April 2015, and June 2015 documented recurrent suicidal ideation.  Questionnaires administered to the Veteran during this period reflect positive answers to feeling hopelessness, as well as answers of "quite a bit" or "extremely" to questions regarding the frequency of symptoms such as loss of interest and feeling numb.

A June 2015 VA examination also noted suicidal ideation.  While the examiner only assessed occasional or intermittent occupation impairment with generally satisfactory function, a November 2015 Social Security Administration (SSA) examination noted that episodes of homicidal planning were present, and that mental health symptoms imposed marked limitation on social functioning.

A January 2017 VA examination found that the Veteran had deficiencies in most areas.  His symptoms included difficulty adapting to stressful circumstances, impaired impulse control with periods of violence, and suicidal ideation.

Collectively, the symptoms, demonstrated since October 12, 2013, approximate the criteria for the 70 percent rating.  The Board notes the assessments of less severe symptomatology from some VA examiners during this time, but finds that the Veteran's reported symptoms, when viewed alongside the findings of November 2015 SSA and January 2017 VA examinations, warrant this higher rating.

An even higher 100 percent rating is not appropriate, however.  At no time was the Veteran assessed as having total social or occupational impairment, and his PTSD did not result in him being a persistent danger to himself or others, prevent him from performing basic activities of daily living, or cause him to engage in any grossly inappropriate behavior.  Although he reported seeing shadows and hearing noises, an October 2016 VA treatment record noted that this was more characteristic of hypervigilance.  There is no indication that he experienced persistent delusions or hallucinations as contemplated by the 100 percent rating. 

The October 2017 JMR stated that the Board did not address whether certain pieces of evidence warranted higher ratings, including the October 2013 record of homicidal and suicidal ideation.  This evidence has been discussed above.  Moreover, the assigned 70 percent rating contemplates symptoms such as suicidal ideation.  What has not been shown is that the Veteran presents a persistent danger to himself or others as required by the higher 100 percent rating.

The October 2017 JMR did not identify any other concerns specific to the PTSD claim.
C.  Extraschedular Rating

In the October 2017 JMR, the Veteran raised the possibility of obtaining an extraschedular rating based on the combined effects of his service-connected disabilities.  At the time of the JMR, such extraschedular ratings were valid.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

However, VA has since issued a Final Rule amending 38 C.F.R. § 3.321(b)(1), effective January 8, 2018, to clarify that an extraschedular rating is not available based on the combined effect of multiple service-connected disabilities.  See 82 Fed. Reg. 57830 (December 8, 2017).  Therefore, the question of such a rating will not be addressed on the merits.


ORDER

A 40 percent rating for degenerative disc disease of the lumbar spine is granted prior to February 23, 2009, but denied from that date.

An initial rating higher than 30 percent for PTSD is denied prior to October 12, 2013; from that date, an initial 70 percent rating is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


